Citation Nr: 1426936	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-36 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Association Memorial Programs Service in Clarksville, Tennessee


THE ISSUE

Entitlement to a Government-furnished memorial headstone or marker.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served in the United States Merchant Marine from February 1944 to August 1945.  The Veteran died in May 1987; the appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 administrative decision by the Department of Veterans Affairs (VA) National Cemetery Administration (NCA) Memorial Programs Service in Clarksville, Tennessee, which denied the appellant's claim for a Government-furnished headstone or marker.

The appellant testified at a Central Office hearing before the undersigned Veterans Law Judge in April 2014.  


FINDINGS OF FACT

1.  The Veteran died prior to November 1, 1990.

2.  The Veteran is interred in a private cemetery and his grave is currently marked with a privately-purchased headstone/grave marker.



CONCLUSION OF LAW

The criteria for entitlement to a Government-furnished memorial headstone or marker are not met.  38 U.S.C.A. § 2306 (West 2002 & Supp. 2013); 38 C.F.R. § 38.631.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  These duties are not applicable here, however, as the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Any person classified as a "Veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402; 38 C.F.R. § 38.620(a).  A Veteran is "a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  Those who served in the Merchant Marine aboard ocean going ships between December 7, 1941, and August 15, 1945, are considered to have performed active naval service.  38 C.F.R. § 3.7(x)(15).  

The Veteran served in the United States Merchant Marine from February 1944 to August 1944, and, therefore, was eligible for burial in a national cemetery as a Veteran with qualifying active naval service.  38 U.S.C.A. §§ 101(2), 2402; 38 C.F.R. §§ 3.1(d), 3.7(x)(15), 38.620(a).  The record shows that the Veteran died in May 1987, as evidenced by his death certificate, and was then buried in a private cemetery.  The appellant has indicated that his family purchased and installed a private grave marker.  

Pursuant to 38 C.F.R. § 38.631, VA will furnish a Government headstone or marker for the grave of a decedent that is already marked and located in a private cemetery only if the decedent:
      
(1) Died on or after November 1, 1990;

(2) Is buried in a private cemetery; and

(3) Was eligible for burial in a national cemetery, but is not an individual described in 38 U.S.C. § 2402(4), (5), or (6).

Because the Veteran died prior to November 1, 1990, was buried in a private cemetery, and his grave is already marked with a private headstone, basic eligibility for a Government-furnished headstone or marker has not been established.  38 U.S.C.A. § 2306(d); 38 C.F.R. § 38.631(a), (b).  

The appellant in this case does not dispute the foregoing facts, nor does he dispute the application of the law as written to the facts in this case.  He does, however, assert that the assigned eligibility date of November 1, 1990, for the furnishing of a Government headstone or marker is arbitrary and that it is essentially unfair and a disservice to deny the Veteran, and other similar veterans, a marker recognizing the remains in his grave as that of a veteran.

While the Board sympathizes with the appellant's claim and recognizes the honorable service of the Veteran, the law and regulations concerning burial benefits establish very specific eligibility requirements for the provision of Government-furnished headstones or markers.  The law essentially holds that if a veteran is buried in a private cemetery and the grave is already marked by a headstone or marker furnished at private expense, then VA can furnish another Government headstone or marker for the grave of the veteran only if the decedent died on or after November 1, 1990.  38 U.S.C.A. § 2306(d); 38 C.F.R. § 38.631(a), (b).  

Unfortunately, while the Board greatly appreciates the Veteran's service to this country, the Board has no authority to act outside the constraints of the statutory and regulatory criteria that bind it in this case.  See 38 U.S.C.A. § 7104(c) (West 2002).  Given the foregoing, the Board has no choice but to deny the claim seeking eligibility for a Government-furnished headstone or marker based on a lack of entitlement under the law.  Sabonis, supra.


ORDER

Entitlement to a Government-furnished headstone or grave marker is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


